DETAILED ACTION

Claims 6-13 and 15-26 filed on 08/03/2021 are being considered on the merits. Claims 22-26 are new. Claims 6, 9, 15, 18, and 21 are amended. Claims 6-13 and 15-26 remain pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .20

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/10/2021 has been entered. 

Response to Amendment 
The amendment filed 08/03/2021 has been entered.
Applicant’s claims amendments have not overcome the USC 103 rejections previously set forth in the Final Office Action mailed on 06/01/2021.

Response to Arguments filed on 08/03/2021
Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been considered but now are moot in view of new grounds of rejection necessitated by Applicant’s amendment.
Claim Objections
Claims 24 and 26 objected to because of the following informalities: 
Claim 24 recite in the first limitation “The system of claim 9…” claim 9 is a method claim examiner recommend amending the claim 24 “Themethod of claim 9”. 
Claim 26 recite in the first limitation “The method of claim 25…” examiner recommend amending the claim 26 “The method of claim 21”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 6, 9, 15, 18 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tuers ( US PG-Pub 2015/0262714), further in view of Allen (US 20110047322 A1), hereinafter Allen, and further in view of Ma (US PG-PUB 20140215199 A1), hereinafter Ma

Regarding 6 Tuers discloses 
… identifying an original logical block address (LBA) to be read; (Figure 11, Blocks 505; [0106], 11-13; [0107], 1-10, wherein the block 505 is equivalent to the claimed “original logical black address”; [0013], 6-11, Wherein “the host…reads data from, addresses within the logical address space of the memory system” is equivalent to the claim “identifying an original logical block address (LBA) to be read”).
determining whether an LBA access count is greater than or equal to a predetermined count, (Figure 11, Counter > threshold1, a zone's blocks get moved up a level to be further evaluated; [0107], 3-9, examiner treat the “threshold” as the claimed “predetermined count”)
upon determining that the LBA access count is less than the predetermined count: (Figure 11, Zone 0 503; [0107], 1-4; examiner treat the “threshold” as the claimed “predetermined count”, at the level 0 while the threshold is not yet reach’s a predetermine threshold to move up to level 1 is the when the count is less than the predetermine count) 
reading the original LBA, and incrementing an LBA access counter; ([0107], “black 505” is equivalent to the claimed “original LBA”, “accessed for a read” is equivalent to the claimed “reading” ; Figure 11, 501 Level 0 counter, 503 Zone 0 (read counter); [0107], 1-8, “counter 503 tracks the number 
Tuers did not explicitly disclose powering-on a memory device, and upon determining that the LBA access count is greater than the predetermined count, reading backup data comprising a duplicate of data stored in the original LBA
dropping a boot token upon the powering-on of the memory device; using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read;
Allen teaches 
upon determining that the LBA access count is greater than the predetermined count, reading backup data comprising a duplicate of data stored in the original LBA. ([0011], “logging timestamps of data writes to addresses of the NAND flash memory device, logging the number of read accesses of the data at the addresses, calculating a risk index based on the age of the data at the address, generating a risk warning if the risk index of the data at the address exceeds a predefined threshold, communicating the risk warning to a memory management unit of the mass storage device, issuing a copy command to copy the data at the address to a different address on the NAND flash memory device, and updating a file index of the mass storage device to reflect the different address of the data.”, wherein “Updating the file index” will cause all future reads to be remapped to copied data (Backup data) which is equivalent to the claimed “reading backup data”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Allen in the invention of Tuers, for the purpose to avoid or at least minimize the risk of catastrophic failures (Allen, [0006]). This is done by utilizing the method in Allen upon determining that the LBA access count is greater than the predetermined count, reading backup data comprising a duplicate of data stored in the original LBA with 
Tuers in view of Allen discloses on power up but failed to explicitly discloses  
powering-on a memory 
dropping a boot token upon the powering-on of the memory device; using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read;
Ma discloses 
powering-on a memory (Figure 5, System power up 202, Read fast boot list 206; [0018], “The method 100 treats the first N seconds after a power up as an OS "loading" time. During the loading time, the host 82 will read the OS files. All of the LBAs that are read in the loading time may be recorded to the fast-boot list, which is normally written to NAND. During a subsequent power up operation, SSD firmware 98 will pre-read all the LBAS in this fast-boot list. When the host 82 reads the OS files, and all of the reads from the host 82 are cache hits, data from the internal RAM of the SSD is sent to the host 82, which saves time.”, wherein the “power up” is equivalent to the claimed “powering-on”)
dropping a boot token upon the powering-on of the memory device; using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read; (Figure 2; boot list empty 104; Figure 5, System power up 202, Read fast boot list 206; [0018-0019], “The method 100 treats the first N seconds after a power up as an OS "loading" time. During the loading time, the host 82 will read the OS files. All of the LBAs that are read in the loading time may be recorded to the fast-boot list, which is normally written to NAND. During a subsequent power up operation, SSD firmware 98 will pre-read all the LBAS in this fast-boot list. When the host 82 reads the OS files, and all of the reads from the host 82 are cache hits, data from the internal RAM of the SSD is sent to the host 82, which saves time. The method 100 distinguishes between the LEAs of boot files and the LBAs of the OS. The method 100 adopts a generally log-based approach. … The SSD firmware 98 keeps a list of all of the LBAs accessed in the first N seconds after a boot up of the drive. … When a next boot to the OS occurs, the SSD firmware 98 retrieves the list from NAND flash media, and then pre-reads all of the LBAs that are recorded in the list. Most of the LBAs read will be cache hits in subsequent OS boots. If there are cache misses during the OS booting procedure, the new LBAs can be added into the list.”, wherein the “boot files” is equivalent to the claimed “boot token”, based on applicant Specification description [0076], “tokens could be reduced to the summary information of each boot”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ma in the invention of Tuers in view of Allen, for the purpose of predicting the failure of the drive without sacrificing a fault tolerance. This is done by utilizing dropping a boot token upon the powering-on of the memory device; using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read; in Ma with read scrub method Tuers. Thus, eliminating the read error, which speed up the booting of an operating system (Ma, [0001]). 

Regarding claim 15 
Regarding claim 15, Tuers discloses
A non-volatile memory system comprising: a memory controller comprising a first port configured to couple to a host device and a second port configured to couple to a memory array; (Figure 1, controller 100, Host 80, Flash Memory 200) 
wherein the memory controller is configured to:

determine whether an LBA access count is greater than or equal to a predetermined count; (Figure 11, Counter > threshold1, a zone's blocks get moved up a level to be further evaluated; [0107], 3-9, examiner treat the “threshold” as the claimed “predetermined count”)
upon determining that the LBA access count is less than the predetermined count: (Figure 11, Zone 0 503; [0107], 1-4; examiner treat the “threshold” as the claimed “predetermined count”, at the level 0 while the threshold is not yet reach’s a predetermine threshold to move up to level 1 is the when the count is less than the predetermine count)
read the original LBA (Figure 11, Counter > threshold1, a zone's blocks get moved up a level to be further evaluated; [0107], 3-9, examiner treat the “threshold” as the claimed “predetermined count”)
increment an LBA access counter ([0097], “As a zone is hit by reads, the read counter is incremented. When the zone reaches a certain threshold, the zone is elevated to level 1. When the zone is elevated to level 1, its space is broken into further zones in level 1. This provides more accuracy for detecting the hot space of a zone.”)
upon determining that the LBA access count is less than the predetermined count: (Figure 11, Zone 0 503; [0107], 1-4; examiner treat the “threshold” as the claimed “predetermined count”, at the level 0 while the threshold is not yet reach’s a predetermine threshold to move up to level 1 is the when the count is less than the predetermine count)
Tuers discloses coping the block when reach a threshold but failed to explicitly discloses  
power-on the memory array upon control from the host device

upon determining that the LBA access count is greater than the predetermined count, reading backup data comprising a duplicate of data stored in the original LBA.
Allen teaches 
upon determining that the LBA access count is greater than the predetermined count, reading backup data comprising a duplicate of data stored in the original LBA. ([0011], “logging timestamps of data writes to addresses of the NAND flash memory device, logging the number of read accesses of the data at the addresses, calculating a risk index based on the age of the data at the address, generating a risk warning if the risk index of the data at the address exceeds a predefined threshold, communicating the risk warning to a memory management unit of the mass storage device, issuing a copy command to copy the data at the address to a different address on the NAND flash memory device, and updating a file index of the mass storage device to reflect the different address of the data.”, wherein “Updating the file index” will cause all future reads to be remapped to copied data which is equivalent to the claimed “reading backup data”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Allen in the invention of Tuers in view of Le, for the purpose to avoid or at least minimize the risk of catastrophic failures (Allen, [0006]). This is done by utilizing the method in Allen upon determining that the LBA access count is greater than the predetermined count, reading backup data comprising a duplicate of data stored in the original LBA with read scrub method in Tuers. Thus, eliminating the read error, which improves memory efficiency, and processing performance.
Tuers in view of Allena failed to discloses 

dropping a boot token upon the powering-on of the memory device; using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read;
Ma discloses 
power-on the memory array upon control from the host device (Figure 5, System power up 202, Read fast boot list 206; [0018], “The method 100 treats the first N seconds after a power up as an OS "loading" time. During the loading time, the host 82 will read the OS files. All of the LBAs that are read in the loading time may be recorded to the fast-boot list, which is normally written to NAND. During a subsequent power up operation, SSD firmware 98 will pre-read all the LBAS in this fast-boot list. When the host 82 reads the OS files, and all of the reads from the host 82 are cache hits, data from the internal RAM of the SSD is sent to the host 82, which saves time.”, wherein the “power up” is equivalent to the claimed “powering-on”)
dropping a boot token upon the powering-on of the memory device; using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read; (Figure 2; boot list empty 104; Figure 5, System power up 202, Read fast boot list 206; [0018-0019], “The method 100 treats the first N seconds after a power up as an OS "loading" time. During the loading time, the host 82 will read the OS files. All the LBAs that are read in the loading time may be recorded to the fast-boot list, which is normally written to NAND. During a subsequent power up operation, SSD firmware 98 will pre-read all the LBAS in this fast-boot list. When the host 82 reads the OS files, and all of the reads from the host 82 are cache hits, data from the internal RAM of the SSD is sent to the host 82, which saves time. The method 100 distinguishes between the LEAs of boot files and the LBAs of the OS. The method 100 adopts a generally log-based approach. … The SSD firmware 98 keeps a list of all of the LBAs accessed in the first N seconds after a boot up of the drive. … When a next boot to the OS occurs, the SSD firmware 98 retrieves the list from NAND flash media, and then pre-reads all of the LBAs that are recorded in the list. Most of the LBAs read will be cache hits in subsequent OS boots. If there are cache misses during the OS booting procedure, the new LBAs can be added into the list.”, wherein the “boot files” is equivalent to the claimed “boot token”, based on applicant Specification description [0076], “tokens could be reduced to the summary information of each boot”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ma in the invention of Tuers in view of Allen, for the purpose of predicting the failure of the drive without sacrificing a fault tolerance. This is done by utilizing dropping a boot token upon the powering-on of the memory device; using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read; in Ma with read scrub method Tuers. Thus, eliminating the read error, which speed up the booting of an operating system (Ma, [0001]). 

Claims 9 and 18 are similar to claims 6 and 15 and therefore rejected with same citation and rational as above 

Regarding claim 22
Tuers in view of Allena failed to discloses 
caching data based on the overlap between the at least one last LBA written and the original LBA to be read.
Ma discloses
caching data based on the overlap between the at least one last LBA written and the original LBA to be read. (Figure 2; boot list empty 104; Figure 5, System power up 202, Read fast boot list 206; [0018-0019], “The method 100 treats the first N seconds after a power up as an OS "loading" time. During the loading time, the host 82 will read the OS files. All of the LBAs that are read in the loading time may be recorded to the fast-boot list, which is normally written to NAND. During a subsequent power up operation, SSD firmware 98 will pre-read all the LBAS in this fast-boot list. When the host 82 reads the OS files, and all of the reads from the host 82 are cache hits, data from the internal RAM of the SSD is sent to the host 82, which saves time. The method 100 distinguishes between the LEAs of boot files and the LBAs of the OS. The method 100 adopts a generally log-based approach. … The SSD firmware 98 keeps a list of all of the LBAs accessed in the first N seconds after a boot up of the drive. … When a next boot to the OS occurs, the SSD firmware 98 retrieves the list from NAND flash media, and then pre-reads all of the LBAs that are recorded in the list. Most of the LBAs read will be cache hits in subsequent OS boots. If there are cache misses during the OS booting procedure, the new LBAs can be added into the list.”)

Claims 23-25 are similar to claims 22 and therefore all rejected with same citation and rational as above

Claims 7-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuers further in view of Allen, further in view of Ma, and further in view of Le (US PG-PUB 2006/0090098), hereinafter Le

Regarding claim 7, Tuers discloses all the elements of the current invention as stated above including flushing the LBA counter; … ([0101],13-19; [0107], 10-11, Examiner treat “reset” to be equivalent to the claim “flushing”).

Le teaches 
and powering-off the memory device (Figure 8, 806 Power off the disk drive; Figure 19, 1910; [0108], 7-9) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Le in the invention of Tuers in view of Allen and further in view of Ma, for the purpose of predicting the failure of the drive without sacrificing a fault tolerance. This is done by utilizing the method in Le powering off the memory drive with read scrub method Tuers. Thus, eliminating the read error, which improves memory efficiency, and processing performance. 

Regarding claim 8, the rejection of claim 6 is incorporated.
Regarding claim 8, Tuers discloses all of the elements of the current invention as stated above
Including, performing … comprising a read scrub operation on a physical block address (PBA) corresponding to the original LBA. ([0099], 2-4; [0106], 7-11, wherein a “physical memory regions” is equivalent to the claim “physical block address (PBA)”, and “such … block” is equivalent to the claimed “original LBA”)
Tuers in view of Allen and further in view of Ma did not explicitly disclose a backup operation
Le teaches
 performing a backup operation… ([0086], 19-23; Examiner treat the “backing up data” equivalent to the claim “performing a backup operation”)
Regarding claim 9
Regarding claim 9, Tuers discloses all of the elements of the current invention as stated above

…and identifying an original logical block address (LBA) to be read; (Figure 11, Blocks 505; [0106], 11-13; [0107], 1-10, wherein the block 505 is equivalent to the claimed “original logical black address”; [0013], 6-11, Wherein “the host…reads data from, addresses within the logical address space of the memory system” is equivalent to the claim “identifying an original logical block address (LBA) to be read”).
determining whether an LBA access count is greater than or equal to a predetermined count, (Figure 11, Counter > threshold1, a zone's blocks get moved up a level to be further evaluated; [0107], 3-9, examiner treat the “threshold” as the claimed “predetermined count”)
upon determining that the LBA access count is less than the predetermined count: (Figure 11, Zone 0 503; [0107], 1-4; examiner treat the “threshold” as the claimed “predetermined count”, at the level 0 while the threshold is not yet reach’s a predetermine threshold to move up to level 1 is the when the count is less than the predetermine count)
reading the original LBA, and incrementing an LBA access counter; ([0107], “black 505” is equivalent to the claimed “original LBA”, “accessed for a read” is equivalent to the claimed “reading” ; Figure 11, 501 Level 0 counter, 503 Zone 0 (read counter); [0107], 1-8, “counter 503 tracks the number of times the blocks 505 of zone O are accessed for a read” is equivalent to the claim “incrementing the LBA access counter”).  
 determining if the incremented LBA access count is greater than the predetermined count; (Figure 11, Counter > threshold1, a zone's blocks get moved up a level to be further evaluated; [0107], 3-4, 6-9, examiner treat the “threshold” as the claimed “predetermined count”)
and upon determining that the incremented LBA access count is greater than the predetermined count, (Figure 11, Zone 0 503; [0107], 1-4; examiner treat the “threshold” as the claimed 
duplicating the data of the original LBA and storing the duplicate data …. ([0099], 2-6; [0102], 1-18, Examiner treat the “the whole block can be scrubbed” equivalent to the claim “duplicating the data of the original LBA”, Examiner treat the “the data can be stored” equivalent to the claim “storing the duplicate data”; [0094], “the whole block is scrubbed (i.e. copied),”, wherein the reference describe the scrubbing as coping; [0103], 2-3, wherein tracking the data after scrubbed (coping) is evidence that data is stored and can be track, accessed and retrieve. ) 
Tuers in view of Allen and further in view of Ma did not explicitly disclose powering-on a memory device and as backup data.
Le teaches
powering-on a memory device (Figure 8, 802 Power on the disk drive; [0078], 1-5)
 as backup data. ([0086], 19-23; Examiner treat the “backing up data” equivalent to the claim “as backup data”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Le in the invention of Tuers in view of Allen and further in view of Ma, for the purpose of predicting the failure of the drive without sacrificing a fault tolerance. This is done by utilizing powering-on a memory device and as backup data with read scrub method in Tuers. Thus, eliminating the read error, which improves memory efficiency, and processing performance.

Regarding claim 10, the rejection of claim 9 is incorporated.
Regarding claim 10, Tuers discloses all of the elements of the current invention as stated above

Regarding claim 10, Tuers in view of Allen and further in view of Ma did not explicitly disclose as backup data.
Le teaches as backup data. ([0086], 19-23; Examiner treat the “backing up data” equivalent to the claim “as backup data”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Le in the invention of Tuers in view of Allen and further in view of Ma, for the purpose of predicting the failure of the drive without sacrificing a fault tolerance. This is done by utilizing the method in performing a backup operation with read scrub method in Tuers in view of Allen and further in view of Ma. Thus, eliminating the read error, which improves memory efficiency, and processing performance.

Regarding claim 11, the rejection of claim 9 is incorporated.
Regarding claim 11, Tuers discloses all of the elements of the current invention as stated above
Including, wherein the storing the duplicate data comprises duplicating data in one or more physical block addresses (PBAs) surrounding the original LBA and storing the duplicated data of the one or more PBAs as backup data. ([0102], 1-4, Wherein “and its neighboring word lines” is equivalent to the 
Regarding claim 11, Tuers in view of Allen and further in view of Ma did not explicitly disclose as backup data.
Le teaches as backup data. ([0086], 19-23; Examiner treat the “backing up data” equivalent to the claim “as backup data”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Le in the invention of Tuers in view of Allen and further in view of Ma, for the purpose of predicting the failure of the drive without sacrificing a fault tolerance. This is done by utilizing the method in performing a backup data with read scrub method in Tuers. Thus, eliminating the read error, which improves memory efficiency, and processing performance.

Regarding claim 12, the rejection of claim 9 is incorporated.
Regarding claim 12, Tuers discloses all of the elements of the current invention as stated above Including, performing a … comprising a read scrub operation on a physical block address (PBA) corresponding to the original LBA. ([0099], 2-4; [0106], 7-11, wherein a “physical memory regions” is equivalent to the claim “physical block address (PBA)”, and “such … block” is equivalent to the claimed “original LBA”)
Tuers in view of Allen and further in view of Ma did not explicitly disclose a backup operation
Le teaches
 performing a backup ([0086], 19-23; Examiner treat the “backing up data” equivalent to the claim “performing a backup operation)


Regarding claim 13 the rejection of claim 12 is incorporated
Regarding claim 13, Tuers discloses all of the elements of the current invention as stated above flushing the LBA counter and block information; … ([0101],13-19; [0107], 10-11, Examiner treat “reset” to be equivalent to the claim “flushing”).
Tuers in view of Allen and further in view of Ma did not explicitly disclose and powering-off the memory device 
Le teaches 
and powering-off the memory device (Figure 8, 806 Power off the disk drive; Figure 19, 1910; [0108], 7-9) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Le in the invention of Tuers in view of Allen and further in view of Ma, for the purpose of predicting the failure of the drive without sacrificing a fault tolerance. This is done by utilizing the method in Le powering off the memory drive with read scrub method Tuers. Thus, eliminating the read error, which improves memory efficiency, and processing performance. 

Regarding claim 16, Tuers discloses all of the elements of the current invention as stated above

Tuers in view of Allen and further in view of Ma did not explicitly disclose a backup operation
Le teaches
 performing a backup operation ([0086], 19-23; Examiner treat the “backing up data” equivalent to the claim “performing a backup operation”)

Tuers discloses all of the elements of the current invention as stated above including flushing the LBA counter; … ([0101],13-19; [0107], 10-11, Examiner treat “reset” to be equivalent to the claim “flushing”).
Tuers in view of Allen and further in view of Ma did not explicitly disclose and power-off the memory array
Le teaches 
and power-off the memory array (Figure 8, 806 Power off the disk drive; Figure 19, 1910; [0108], 7-9) 

Regarding claim 19, the rejection of claim 18 is incorporated.
Regarding claim 19, Tuers discloses all of the elements of the current invention as stated above
Including, wherein the memory controller is configured to store the duplicate data as backup data by storing the duplicate data in one of a single-level cell (SLC) block, a triple-level cell (TLC) block, and a quad-level cell (QLC) block. (Figure 2, Figure 4A, Figure 7A-D, 10 “a non-volatile memory cell”; [0072], 1-10, “Binary and MLC Memory Partitioning” can be used to partition the same cells that used to 
Regarding claim 19, Tuers did not explicitly disclose as backup data.
Le teaches as backup data. ([0086], 19-23; Examiner treat the “backing up data” equivalent to the claim “as backup data”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Le in the invention of Tuers in view of Allen and further in view of Ma, for the purpose of predicting the failure of the drive without sacrificing a fault tolerance. This is done by utilizing the method in performing a backup operation with read scrub method in Tuers. Thus, eliminating the read error, which improves memory efficiency, and processing performance.

Regarding claim 20, the rejection of claim 18 is incorporated.
Regarding claim 20, Tuers discloses all of the elements of the current invention as stated above
Including, wherein the memory controller is further configured to duplicate data in one or more physical block addresses (PBAs) surrounding the original LBA and store the duplicated data of the one or more PBAs as backup data. ([0102], 1-4, Wherein “and its neighboring word lines” is equivalent to the claim “one or more physical block addresses (PBAs) surrounding the original LBA”, wherein the “stored with one or more unused word lines between the word lines storing data” is equivalent to the claim “and storing the duplicated data of the one or more PBAs”; [0105], 1-4) 
Regarding claim 20, Tuers did not explicitly disclose as backup data.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Le in the invention of Tuers in view of Allen and further in view of Ma, for the purpose of predicting the failure of the drive without sacrificing a fault tolerance. This is done by utilizing the method in performing a backup data with read scrub method in Tuers. Thus, eliminating the read error, which improves memory efficiency, and processing performance.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tuers in view of Brcin (US PG-Pub 2006/0085628), hereinafter Brcin, and further in view of Ma

Regarding claim 21 Tuers disclose 
…and identifying an original logical block address (LBA) to be read; (Figure 11, Blocks 505; [0106], 11-13; [0107], 1-10, wherein the block 505 is equivalent to the claim “original logical black address”; [0013], 6-11, Wherein “the host…reads data from, addresses within the logical address space” is equivalent to the claim “identifying an original logical block address (LBA) to be read”).  
determining whether an LBA access count is greater than or equal to a predetermined count ([0017], 8-10, Wherein “division” is equivalent to the claim “LBA” and “maintains a count…is accessed” is equivalent to the claim “access count”)
upon determining that the LBA access count is less than the predetermined count: (Figure 11, Zone 0; [0107], 1-4; at the level 0 the threshold is not reach yet to a predetermine threshold to move up to level 1)

and incrementing an LBA access counter by one. (Figure 11, 501 Level 0 counter, 503 Zone 0 (read counter); [0107], 1-8, “counter 503 tracks the number of times the blocks 505 of zone O are accessed for a read” is equivalent to the claim “incrementing the LBA access counter”).   
determining if the incremented LBA access count is greater than the predetermined count; ([0017], 10-12, examiner treat the “threshold” as the claim “greater than or equal to a predetermined count”)  
and upon determining that the incremented LBA access count is greater than the predetermined count, (Figure 11, Counter > threshold1, a zone's blocks get moved up a level to be further evaluated; [0107], 6-9, examiner treat the “threshold” as the claimed “predetermined count”) 
Tuers did not explicitly disclose powering-on a memory device… outputting instructions to a host to perform at least one of a refresh of a Basic Input/output System (BIOS) boot sector; a BIOS update.
However, the secondary reference Brcin teaches 
powering-on a memory device (Figure 2, POWER-ON SELF TEST (“POST”); [0088], 3-7)
	outputting instructions to a host to perform at least one of: a refresh of a Basic Input/output System (BIOS) boot sector; a BIOS update. (Figure 2, UPDATE BPS WITH CURRENT BIOS VALUES AND
SAVE UPDATED BOOT SECTOR; [0015], “after which the boot sector code transfers execution to the loader. The operating system loader uses parameters from the MBR and the BPB to continue the boot.” wherein examiner treat the “transfers execution to the loader” as the claimed “outputting any instructions to a host”; [0069], 1-12, Examiner treat “rewriting” equivalent  to the claim  “a refresh” and “updating” as the claim “BIOS update”; [0069], “updating and rewriting the BIOS Parameter Block table in the boot sector with a valid mass storage device geometrical translation in CHS parameters 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Brcin in the invention of Tuers, for the purpose of to assure successful startup loading. This is done by utilizing the method in Brcin powering on the memory drive and outputting instructions to a host to perform at least one of: a refresh of a Basic Input/output System (BIOS) boot sector; a BIOS update with the read scrub method in Tuers. Thus, decreasing the read error, which achieve high efficiency, rapid response and to be operative before the operating system has been loaded.  
Tuers in view of Brcin failed to explicitly discloses  
dropping a boot token upon the powering-on of the memory device; using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read;
Ma discloses
dropping a boot token upon the powering-on of the memory device; using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read; (Figure 2; boot list empty 104; Figure 5, System power up 202, Read fast boot list 206; [0018-0019], “The method 100 treats the first N seconds after a power up as an OS "loading" time. During the loading time, the host 82 will read the OS files. All of the LBAs that are read in the loading time may be recorded to the fast-boot list, which is normally written to NAND. During a subsequent power up operation, SSD firmware 98 will pre-read all the LBAS in this fast-boot list. When the host 82 reads the OS files, and all of the reads from the host 82 are cache hits, data from the internal RAM of the SSD is sent to the host 82, which saves time. The method 100 distinguishes between the LEAs of boot files and the LBAs of the OS. The method 100 adopts a generally log-based approach. … The SSD firmware 98 keeps a list of all of the LBAs accessed in the first N seconds after a boot up of the drive. … When a next boot to the OS occurs, the SSD firmware 98 retrieves the list from NAND flash media, and then pre-reads all of the LBAs that are recorded in the list. Most of the LBAs read will be cache hits in subsequent OS boots. If there are cache misses during the OS booting procedure, the new LBAs can be added into the list.”, wherein the “boot files” is equivalent to the claimed “boot token”, based on applicant Specification description [0076], “tokens could be reduced to the summary information of each boot”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ma in the invention of Tuers in view of Brcin, for the purpose of predicting the failure of the drive without sacrificing a fault tolerance. This is done by utilizing dropping a boot token upon the powering-on of the memory device; using at least one previous boot token, noting at least one last LBA written and comparing an overlap between the at least one last LBA written and the original LBA to be read; in Ma with read scrub method in Tuers. Thus, eliminating the read error, which speed up the booting of an operating system (Ma, [0001]). 

Relevant Prior Art 
(Rothberg, US 6968450 B1) [Column 6], 45-60, “At step 76 the disk controller 10 stores missed OS boot data blocks requested earlier in the start-up sequence in place of the latest OS boot data blocks de-allocated in the NVSM cache, and at step 78 the disk controller 10 updates the cache data structure to reflect the change to the NVSM cache. By storing the OS boot data blocks requested earliest in the start-up process a cache miss will not occur until all of the OS boot data blocks stored in the NVSM cache have been transmitted to the host computer.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKHR A ALDAYLAM whose telephone number is (313)446-6545.  The examiner can normally be reached on 730 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A./               Examiner, Art Unit 2139 

/REGINALD G BRAGDON/               Supervisory Patent Examiner, Art Unit 2139